Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Patil et al. (US 2015/0284177) is the closest prior art of record regard to the instant invention of claim 1. However, Patil does not teach: “a first half pathway fluidly connected to the vapor inlet /pathway through the distal end of the tip; a second half pathway fluidly connected to an inhalation outlet; a deformable valve in a sealed state when at rest; and, wherein squeezing the side walls with a predetermined force deforms and opens the squeeze valve thereby allowing vapor produced by a cartridge fluidly connected to the tip to will flow through the first and second half pathways”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 2-3 are dependent on claim 1 and are therefore allowable.
With regard to claim 4, Patil et al. (US 2015/0284177) is the closest prior art of record regard to the instant invention of claim 4. However, Patil does not teach: “opening the fluid pathway through of the tip by pulling a barrier cap axially from the second end towards the top of the barrier cap thereby displacing one or more flexible fingers formed at the distal end of the barrier cap from a first at rest position in a first catch over an interference member and into a second position in a second catch thereby unblocking the outlet by moving a plunger extending downward axially from the barrier cap top and within the barrier cap from blocking the outlet; wherein vapor can flow through the vapor flow guide (VFG) formed by the barrier cap and be drawn out of one or more inhalation ports”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 4. These limitations, in combination with the remaining limitations of claim 4, are neither taught nor suggested by the prior art of record, therefore claim 4 is allowable.
	Claims 5-8 are dependent on claim 4 and are therefore allowable.
With regard to claim 9, Patil et al. (US 2015/0284177) is the closest prior art of record regard to the instant invention of claim 9. However, Patil does not teach: “a barrier cap with a top having and a distal end; a plunger extending downward axially from the top within the barrier cap; at least one flexible leg formed at the distal end of the barrier cap configured to latch with the catches;- 24 -SUBSTITUTE SPECIFICATION - CLEANPATENT Docket Np. Amazing Tech 01-2018-CARTwherein a fluid pathway is opened through the barrier cap from the tip through one or more inhalation ports”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 9. These limitations, in combination with the remaining limitations of claim 9, are neither taught nor suggested by the prior art of record, therefore claim 9 is allowable.
	Claims 10-11 are dependent on claim 9 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831